Title: To George Washington from Israel Shreve, 17 January 1781
From: Shreve, Israel
To: Washington, George


                        

                            
                            Dear General
                            Jersey Camp 17th Jany 1781
                        
                        the Legislature of this State have passed a Law to make up the depreciation of pay to our line.
                            Commissioners are appointed to Immediately settle with us—This seems to give pretty general satisfaction for the present.
                        But I fear the Pennsylvania Menouvre Relative to the discharges of those men who were
                            Enlisted to serve for three years or dureing the war, will have a bad Effect upon some of our men—though happy for us but
                            few are in the same predicament.
                        I Enclose a Late Law for filling up our Regiments &c.
                        Col. Barber will Inform your Excellency the reason why our arrangement has not taken place.
                        Assoon as Matters are a little more setled I beg your Excys Permission for leave of Absence a few weeks,
                            when the Command will devolve upon Col. Barber whose abilities are well known to Your Excy. Therefore needs nothing said
                            upon that head. I am with great Regard your Excys Most Obedt Servt
                        
                            I. Shreve Col. Comdt

                        
                    